DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 3/16/2021 in response to the final office action mailed on 12/16/2020.  The status of the claims is as follows.

Oath/Declaration
	3.	The Applicants submitted a declaration by Damien Demoulin dated March 9, 2021 regarding the derivation of invention.  The declaration is sufficient to overcome the rejection of (US 2019/0046941 A1) to Lancon et al. that contains different inventive entities.  As the declaration is persuasive the rejection is withdrawn.

Allowable Subject Matter
4.	Claims 1-15 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach the method for preparing solid microcapsules in view of the declaration by Damien Demoulin.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766